DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022 has been entered.

Examiner’s Note
	The Examiner acknowledges the cancellation of claims 6 – 7. 
Applicant asserts claim 9 was amended. However, claim 9 does not contain any markings for indicating an amendment was made. Applicant is directed to MPEP 714. II.C.(B).
The Examiner notes the limitation regarding the position of the laminate layer “disposed between the substrate and either the transparent glass layer or coating material” was removed from claim 9. This limitation is present in independent claim 1 and therefore does not change the claim in any substantial way.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 2, 5, 8 – 9, & 21 – 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mannheim et al. (WO 2003/068501), in view of Siebers et al. (US 2005/0250639 A1) and Hartig et al. (U.S. Patent No. 5,557,462).
With regard to claim 1, Mannheim et al. teach a glazing construction comprising a front (outer) annealed glass layer (Applicant’s “substrate”), a layer of multiple layers of polymer connecting the front and rear plies (Applicant’s “laminate layer”), and a thin chemically strengthened aluminosilicate glass rear (inner) layer (Applicant’s “the glass layer”) (pg. 14). The thin chemically strengthened aluminosilicate glass rear layer has a thickness of less than 0.7 mm and preferred 0.5 mm thickness (pg. 10). The glass layers may comprise soda-lime glass (pg. 14).  The thin chemically strengthen glass layer may be treated with a coating process (pg. 11) (Applicant’s “coating material disposed on glass layer”).
Mannheim et al. teach the front (annealed glass) layer (Applicant’s “substrate”) faces the impact (outer layer) consists of multi-plies of thick (2 – 25 mm) annealed glass (Applicant’s “substrate”) (pg. 12), the rear layer of chemically strengthened thin glass has a thickness of less than 0.7 mm and preferred 0.5 mm thickness) (pg. 10), which is less than 2.5 mm or less, and the coating material has a thickness of 0.13 mm to 12 mm (pg. 14).  As such, the overall thickness is in the range of 2.63 mm to 37.7 mm, which overlaps Applicant’s claimed range of 6 mm or less.
Mannheim et al. teach a chemically strengthened glass layer, but fail to teach the coefficient of thermal expansion (CTE) or alkali oxide content of the glass layer.
Siebers et al. teach a chemically tempered (strengthened) float glass (paragraph [0017]) for use in applications imposed to high demands on the strength and/or scratch resistance, such as safety glass for vehicles (paragraph [0093]), having a CTE between 3.5 and 5.0 x 10-6/K (which is equivalent to 35 to 50 x 10-7/°C) for high temperature gradient strength (paragraph [0074]), touches Applicant’s claimed range of less than 35 x 10-7/°C. The alkali oxide content is less than 4 wt.% (paragraph [0049]), which is within Applicant’s claimed range of 10% by weight or less, for high heat resistance and temperature gradient strength (paragraph [0049]). 
	Therefore, based on the teachings of Siebers et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to use a glass sheet of high temperature resistance and temperature gradient strength as the inner glass layer taught by Mannheim et al. by using a glass substrate and glass sheet having a CTE of 3.5 x 10-6/K to 5.0 x 10-6/K and an alkali oxide content of less than 4 wt. %, in order to have a specific aluminosilicate glass that provides high strength and scratch resistance. As set forth in MPEP 2144.05, a prima facie case of obviousness exists where claimed ranges or amounts do not overlap with the prior art but are merely close.
Mannheim et al. fail to teach the coating layer is one or more of a low-e type, an actively defrosting, and a transparent conductive oxide material.
Hartig et al. teaches a glass laminate comprising a multilayered low-e glass coating system (title, Col. 6, Lines 23 – 45, Col. 10, Lines 54 – 67) on the inside surface of at least one glass pane (Col. 12, Lines 29 – 32).  Low-e coated glass is desired for excellent solar management properties, non-reflectivity, and durability (Col. 1, lines 14 – 16 & Col. 6, Lines 6 – 19).

    PNG
    media_image1.png
    295
    478
    media_image1.png
    Greyscale

Therefore, based on the teachings of Hartig et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to coat at least one surface of the thin glass layer taught by Mannheim et al. with a low-e coating in order to improve the properties of solar management, durability, and low reflectivity.

With regard to claim 2, Seibers et al. teach the sodium oxide content is less than 1.5 wt.% (paragraph [0081]) for high heat resistance and temperature gradient strength (paragraph [0049]).
With regard to claim 5, as discussed above for claim 1, Mannheim et al. teach a glazing construction comprising a front (outer) annealed glass layer (Applicant’s “substrate”).
With regard to claim 8, Mannheim et al. do not require the presence of a barrier layer coated on the soda lime glass front layer (substrate). 
With regard to claim 9, Mannheim et al. teach the multiple layers of polymer disposed between the front and rear glass layers can be composed of polyvinyl butyral, polyurethane, thermoplastic polyurethane, and polycarbonate (pgs. 14 – 15).  
With regard to claims 21 – 22, Mannheim et al. teach the rearmost part (annealed glass layer) (Applicant’s “the glass layer”) faces the environment to be protected (inner layer) and serves the purpose of absorbing the residual impact energy without splinter projection (pg. 12).  The rear layer is chemically strengthened thin glass (less than 0.7 mm and preferred 0.5 mm thickness) for the construction to have mechanical durability and chemical stability of the glass (pg. 10). 
With regard to claim 23, Siebers et al. teach the alkali oxide content is less than 4 wt.% (paragraph [0049]), which is within Applicant’s claimed range of 8% by weight or less.
With regard to claim 24, Siebers et al. teach the alkali oxide content is less than 4 wt.% (paragraph [0049]), which is within Applicant’s claimed range of 5% by weight or less. 
With regard to claim 25, in the same manner as Applicant’s laminate comprising a low CTE glass layer, the clarity of the low CTE glass layer taught by Siebers would be improved compared to soda lime glass.  Therefore, the clarity of the laminate comprising the low CTE glass layer taught by Siebers would be improved compared to a laminate comprising only soda lime glass.

Response to Arguments
All of Applicant’s arguments were addressed in previous office actions. The Examiner’s response to these arguments are maintained.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781